TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00147-CV



                             Cynthia Roshelle Alexander, Appellant

                                                  v.

                                Clifford Wayne Spence, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. FM402424, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After appellant Cynthia Roshelle Alexander filed her notice of appeal, she learned

that the trial court had not yet signed a final order reflecting the determinations made at a hearing

held in February. She informed this Court that she would act to obtain a final order and sent this

Court a copy of a letter to the trial court seeking to set a hearing on a motion to enter judgment.

However, as of May 27, no hearing has yet been held and no order has been signed. Therefore, on

our own motion, we abate this appeal for sixty days, until August 1, 2005. The parties are ordered

to file a report informing this Court of the status of the appeal no later than July 25, 2005.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: May 31, 2005